
	

114 HRES 785 IH: Recognizing the Boy Scouts of America for its long history of service on the 100th anniversary of the day it was granted a Federal charter.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 785
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Mr. Collins of New York (for himself, Mrs. McMorris Rodgers, Mr. Sessions, Mr. Cooper, Mr. Graves of Missouri, Mr. Stivers, Mr. Fitzpatrick, Mr. Thompson of Pennsylvania, Mrs. Ellmers of North Carolina, Mr. Barletta, Mr. Kelly of Pennsylvania, Mr. Young of Alaska, Mr. Hensarling, Mr. Walden, Mr. Hardy, Mr. Dold, Mr. McKinley, Mr. Tipton, Mr. Jenkins of West Virginia, Mr. Labrador, Mr. Loudermilk, Mr. Williams, Mr. Smith of New Jersey, Mr. Pitts, Mr. Lance, Mr. Katko, Mr. Kennedy, Mr. Higgins, Mr. Costa, Mr. Garamendi, Mr. Rohrabacher, Mr. Gohmert, Mr. Westmoreland, Ms. Slaughter, and Mr. Hill) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the Boy Scouts of America for its long history of service on the 100th anniversary of
			 the day it was granted a Federal charter.
	
	
 Whereas the Boy Scouts of America was founded in Washington, DC, on February 8, 1910, by Chicago publisher William D. Boyce after the Unknown Scout aided Mr. Boyce through a dense London fog and refused a tip for the assistance;
 Whereas the birth of the Boy Scouts of America was based on the principles of the scout movement founded by famed British retired General Lord Robert Stephenson Smyth Baden-Powell;
 Whereas legislation establishing the Federal charter of the Boy Scouts of America was passed by the House of Representatives and the Senate and, on June 15, 1916, was signed into law by President Woodrow Wilson, Honorary President of the Boy Scouts of America;
 Whereas the passage of the Federal charter established the Boy Scouts of America as the preeminent scout organization for boys and granted it exclusive use of the name Boy Scouts of America;
 Whereas the Boy Scouts of America holds a Federal charter alongside other organizations distinguished for their service to the community, such as the American Red Cross, the Girl Scouts of the United States of America, and the American Legion;
 Whereas the Boy Scouts of America continues to prepare young people to make ethical and moral choices by teaching them the values of the Scout Oath and Scout Law and continues its mission of patriotism, courage, self-reliance, and kindred values and its goal of providing citizenship, service, and leadership;
 Whereas both youth and adult members strive to fulfill the Scout Motto of Be Prepared and the Scout Slogan of Do a Good Turn Daily;
 Whereas today more than 2,400,000 youths and 1,000,000 adult volunteers are active members of the Boy Scouts of America, and since 1910, over 110,000,000 people have been members of the Boy Scouts of America;
 Whereas the Cub Scouts was founded in 1930 and is a family-oriented program of the Boy Scouts of America that is designed specifically to address the needs of younger boys;
 Whereas youth and adult members of the Cub Scouts strive to fulfill the Cub Scout Motto of Do Your Best;
 Whereas the Venturing Program, a co-ed program of the Boy Scouts of America, and the Exploring Program, a career-initiative program of the Boy Scouts of America, continue to serve older youth;
 Whereas special programs of the Boy Scouts of America, such as Scoutreach, the History Of Scouting Trail, and the High Adventure Bases, bring scouting to inner-city youth, educate people about the important history of the Boy Scout program, and provide outdoor challenges and experiences for Boy Scouts; and
 Whereas Boy Scouts, including Eagle Scouts, provide over 28,000,000 hours of community service each year throughout the United States and its territories: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Boy Scouts of America for over 100 years of promoting community service and leadership development;
 (2)encourages the Boy Scouts of America to continue to emphasize character building, responsible citizenship, and outdoor stewardship;
 (3)applauds the Boy Scouts of America for instilling the values of the Scout Oath and the Scout Law in young Americans; and
 (4)congratulates the Boy Scouts of America on the 100th anniversary of June 15, 1916, the day it was granted a Federal charter.
			
